462 P.2d 691 (1969)
STATE of Oregon, Respondent,
v.
John Leon PLUMES, Appellant.
State of Oregon, Respondent,
v.
JAMES ARNOLD MADDEN, Appellant.
State of Oregon, Respondent,
v.
ROBERT APODACA, Appellant.
State of Oregon, Respondent,
v.
Harry Morgan Cooper, Jr., Appellant.
Court of Appeals of Oregon, In Banc.
Argued and Submitted September 19, 1969.
Argued and Submitted October 30, 1969.
Argued and Submitted November 24, 1969.
Submitted on Briefs November 5, 1969.
Decided December 24, 1969.
*692 Francis W. Linklater, Eugene, argued the cause and filed the brief for appellant, Plumes.
Gary D. Babcock, Public Defender, Salem, argued the cause and filed the brief for appellants, Madden and Apodaca.
J. Marvin Kuhn, Deputy Public Defender, Salem, filed the brief for appellant, Cooper. With him on the brief was Gary D. Babcock, Public Defender, Salem.
Michael E. Murphy, Deputy Dist. Atty., Eugene, filed the brief for respondent. With him on the brief was John B. Leahy, Dist. Atty., Eugene (in Plumes, Madden and Cooper cases).
Gary D. Gortmaker, Dist. Atty., Salem, argued the cause and filed the brief for respondent (in Apodaca case).
Plumes: Argued and Submitted September 19, 1969.
Madden: Argued and Submitted at Eugene October 30, 1969.
Apodaca: Argued and Submitted November 24, 1969.
Cooper: Submitted on Briefs November 5, 1969.
PER CURIAM.
Each of the defendants named, having been found guilty of a felony by a jury, appeals.[1]
The sole contention in each appeal is that under the Constitution of the United States the defendant was entitled to have the jury instructed that to find him guilty the jurors must unanimously agree as to his guilt. This issue has been decided contra to the defendants' contention in State v. Gann, 463 P.2d 570, handed down by the Oregon Supreme Court on December 19, 1969.
Affirmed.
NOTES
[1]  None of these appeals involve a first-degree murder conviction.